                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                           :       Case No. 3:19CR080

                Plaintiff,                          :       Judge Thomas M. Rose

        v.                                          :

JAMES WARREN,                                       :

                Defendant.                          :


                               FINAL ORDER OF FORFEITURE

        Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

        On September 11, 2019, the Court entered a Preliminary Order of Forfeiture, finding that

all right, title, and interest in the following (the “subject property”):

            Glock 23, .40 caliber pistol, Serial No. BDNP625 with 2 magazines loaded with
             fifteen (15) rounds of ammunition;

            Smith & Wesson M&P 15-22, .22 caliber rifle, Serial No. DFB2510 loaded with
             twenty-five (25) rounds of ammunition; and

            Taurus G2C, 9mm pistol, Serial No. TLY32666 loaded with a magazine containing
             fourteen (14) rounds of ammunition

had been forfeited to the United States pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

        The Court also found that the defendant had an interest in the subject property and directed

the United States to seize the subject property and to give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object to the forfeiture.
       On October 23, 2019, the Court held the defendant’s sentencing hearing and announced

the forfeiture of the subject property. The Judgment establishes that the defendant shall forfeit

the subject property to the United States.

       The United States published notice of this forfeiture action and of its intent to dispose of

the subject property in accordance with the law on an official internet government forfeiture site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on September 12, 2019.

       The United States sent direct written notice of the Preliminary Order of Forfeiture to all

persons who reasonably appeared to be a potential claimant with standing to contest the forfeiture

of the subject property, including Derrick Fitzpatrick and Darryl Dean.

       On December 18, 2019, Derrick Fitzpatrick (the “Petitioner”) filed an Amended Petition,

claiming an interest in the Smith & Wesson, Serial No. DFB2510 with ammunition and the Taurus

G2C, Serial No. TLY32666 with ammunition.

       The United States and the Petitioner entered into a Settlement Agreement in which the

United States agreed to return the Smith & Wesson and Taurus firearms with ammunition to the

Petitioner and to dismiss the property from the Preliminary Order of Forfeiture.

       No person or entity has filed a timely petition with the Court asserting any interest in the

Glock 23, .40 caliber pistol, Serial No. BDNP625 with 2 magazines loaded with approximately

fifteen (15) rounds of ammunition or objecting to its proposed forfeiture. The Petitioner’s interest

in the Smith & Wesson and Taurus firearms with ammunition has been resolved through

settlement.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      All right, title, and interest in the Glock 23, .40 caliber pistol, Serial No. BDNP625

with 2 magazines loaded with approximately fifteen (15) rounds of ammunition is condemned and

                                                 2
forfeited to the United States under 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), and no right,

title, or interest shall remain in any other person or entity.

        2.      The Smith & Wesson M&P 15-22, .22 caliber rifle, Serial No. DFB2510 loaded

with approximately twenty-five (25) rounds of ammunition and the Taurus G2C, 9mm pistol,

Serial No. TLY32666 loaded with a magazine containing approximately fourteen (14) rounds of

ammunition shall be returned to the Petitioner, Derrick Fitzpatrick, in accordance with the

Settlement Agreement (Doc. 31).

        3.      The United States shall dispose of the Glock 23, Serial No. BDNP625 with

ammunition in accordance with the law.

        4.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: March 16, 2020                                 *s/Thomas M. Rose
                                                __________________________________________
                                                THOMAS M. ROSE
                                                UNITED STATES DISTRICT JUDGE




                                                   3
